Citation Nr: 1648131	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  08-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected coronary artery disease.

2.  Entitlement to an initial compensable rating for peripheral artery disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from June 2007 and May 2008 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

These claims were denied by the Board in a November 2015 decision.  A June 20, 2016, Order of the United States Court of Appeals for Veterans Claims granted a Joint Motion for Partial Remand and remanded these issues to the Board.


REMAND

In the Joint Motion for Remand, the parties agreed that the Board did not consider potentially favorable evidence of a separately diagnosed Axis I depression.

The parties also agreed that the December 2011 and September 2013 VA examinations were inadequate as they did not include testing for diminished peripheral pulses or an ankle/brachial index, which are part of the rating criteria under Diagnostic Code 7111.  38 C.F.R. § 4.104 (2015).

VA must supplement the record by seeking an advisory opinion or ordering a medical examination when the medical evidence or opinion is inadequate.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board finds that VA examinations and opinions should be obtained to resolve inconsistencies and provide a comprehensive, medical record upon which a full and fair determination can be made.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records pertaining to any psychiatric disability and peripheral artery disease, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist, who has not previously examined him, to ascertaining the nature and etiology of all psychiatric disabilities, other than PTSD.  The examiner must review the claims file and the report should indicate that review.  All appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record, including a September 2009 VA "PTSD Consult" finding Axis I diagnoses of both PTSD and depression; a December 2011 VA compensation examination finding separate Axis I diagnoses of PTSD and depression, and reporting that when asked to check all symptoms that applied to PTSD, the December 2011 VA examiner did not mark that depressed mood was a symptom of PTSD; an October 2009 VA medical record finding Axis I diagnoses of both PTSD and depression; a June 2009 VA medical record finding Axis I diagnoses of both PTSD and depression, and noting continuing medication to treat both diagnoses and reporting a history of separate diagnoses for both; a July 2010 VA medical record, a July 2010 VA examination and a December 2011 VA examination all noting treatment at the Ocala, Florida VAMC for PTSD and for depression or for depression, and listing the frequency, severity and duration of non-PTSD psychiatric/medical symptoms, including depression, and the August 2010 and May 2010 diagnoses by two different private psychologists/psychiatrists of Depression/Depression NOS and PTSD; a February 2006 Columbus VAMC progress note showing that a depression screen was positive.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any each psychiatric disability, other than PTSD, had its onset during active service or is otherwise causally related to active service, or was caused or aggravated (worsened beyond the natural progress of the disease) by service-connected coronary artery disease or PTSD.

3.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of peripheral artery disease with a medical doctor who has not previously examined the Veteran.  All indicated tests should be accomplished in accordance with the rating criteria, including testing for diminished peripheral pulses or an ankle/brachial index, which are part of the rating criteria under Diagnostic Code 7111.  All clinical findings should be reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached, and should cite to medical references to support those conclusions and rationales.  The examiner must consider the Veteran's statements, and other lay statements, regarding worsening of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

